      Case 2:10-cr-00126-MLCF-SS Document 78 Filed 10/09/20 Page 1 of 3




                        UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA

UNITED STATES OF AMERICA                                     CRIMINAL ACTION


v.                                                           NO. 10-126


MARQUIS MITCHELL                                             SECTION "F"


                                  TRANSFER ORDER

      Marquis Mitchell filed a motion to vacate his conviction and

sentence under 28 U.S.C. § 2255 in which he seeks relief based on

alleged corrupt acts by former Drug Enforcement Agent Chad Scott,

who was involved in Mitchell’s arrest and prosecution.              Meanwhile,

the   Court   granted      a    separate   previously-filed     motion    by   Mr.

Mitchell in which the Court reduced his sentence under the First

Step Act.      This ruling resulted in Mr. Mitchell’s release from

prison.     See Order dtd. 4/2/20.

      Because Mr. Mitchell was in custody when he filed his habeas

petition and insofar as Mr. Mitchell alleges that he was wrongfully

convicted     (and   the       Court   presumes   that   a   wrongful    criminal

conviction has continuing collateral consequences sufficient to

confer Article III standing), Mr. Mitchell’s release from prison


                                           1
    Case 2:10-cr-00126-MLCF-SS Document 78 Filed 10/09/20 Page 2 of 3




did not moot his habeas petition.      See Spencer v. Kemna, 523 U.S.

1, 6 (1998).    But he still must receive pre-authorization from the

U.S. Fifth Circuit Court of Appeals to pursue habeas relief in

district court.

     This is so because a review of the record reflects that

Mitchell filed a prior § 2255 motion to vacate the same conviction

and sentence.    The Court denied the § 2255 motion and declined to

issue a certificate of appealability.

     In the most recent § 2255 motion, Mitchell contends that newly

discovered evidence -- that DEA Agent Chad Scott was a corrupt

agent -- undermines Mitchell’s conviction.        Mitchell’s motion is

a second or successive application under 28 U.S.C. §§ 2244 and

2255. To overcome the prohibition against second or successive

applications, the motion must be certified by a panel of the

appropriate court of appeals to contain —

     1)   newly discovered evidence that, if proven and
          viewed in light of the evidence as a whole, would
          be sufficient to establish by clear and convincing
          evidence that no reasonable factfinder would have
          found the movant guilty of the offense; or

     2)   a new rule of constitutional law, made retroactive
          to cases on collateral review by the Supreme Court,
          that was previously unavailable.




                                   2
    Case 2:10-cr-00126-MLCF-SS Document 78 Filed 10/09/20 Page 3 of 3




28 U.S.C. § 2255(h)(1)-(2).

     Before this Court can consider his motion on the merits,

Mitchell must obtain certification from the United States Court of

Appeals for the Fifth Circuit to file this second or successive

motion. Until then, this Court lacks jurisdiction. Accordingly,

     IT IS ORDERED that Marquis Mitchell’s motion to vacate is

construed as a motion for certification for consideration of second

or successive claims.

     IT IS FURTHER ORDERED that Marquis Mitchell’s motion is

TRANSFERRED to the United States Court of Appeals for the Fifth

Circuit under 28 U.S.C. § 1631 for that court to determine whether

Mitchell is authorized under 28 U.S.C. §§ 2244 and 2255 to file

the motion to vacate in this Court.

                     New Orleans, Louisiana, October 9, 2020



                                 ______________________________
                                      MARTIN L. C. FELDMAN
                                  UNITED STATES DISTRICT JUDGE




                                   3
